Case: 14-10544   Date Filed: 08/07/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10544
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:11-cv-02039-VEH



JOHN NUNNELEE,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (August 7, 2014)

Before WILSON, ROSENBAUM, and COX, Circuit Judges.

PER CURIAM:
              Case: 14-10544     Date Filed: 08/07/2014   Page: 2 of 4


      John Nunnelee, proceeding pro se, appeals the district court’s dismissal of

his Federal Tort Claims Act (“FTCA”) claims against the Government. His claims

sound in negligence, trespass, private nuisance, and public nuisance. The district

court correctly determined that he lacked standing to bring them.

      In order to bring a suit in federal court, a plaintiff must have standing.

Standing is a threshold jurisdictional question of whether a court may consider the

merits of a dispute. Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006).

Standing requires the plaintiff to establish three elements: (1) injury-in-fact;

(2) causation; and (3) redressability. Id. at 1206. The district court found that

Nunnelee could not satisfy the first requirement because he did not own the

property and never had any possessory interest in it.

      On appeal, Nunnelee contends that the district court incorrectly dismissed

his complaint for lack of standing because he has “legal, financial, and equitable

ownership” of the property. He contends that state litigation remains unresolved,

and, as a result, that he is the rightful owner of the property until the state

proceedings are completed. He additionally contends, for the first time on appeal,

that he entered into a two-year irrevocable access agreement with the Government

in November 2005 and that the access agreement identifies him as the owner of the

Property and granted him a right to sue the Government. He contends this is




                                          2
              Case: 14-10544     Date Filed: 08/07/2014   Page: 3 of 4


sufficient to establish standing. In support of his arguments, Nunnelee attached

various documents, which are not part of the record on appeal, to his Initial Brief.

      We review de novo a district court’s dismissal for lack of standing. Stalley

v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). A

plaintiff bears the burden of demonstrating standing. Mulhall v. UNITE HERE

Local 355, 618 F.3d 1279, 1286 (11th Cir. 2010) (citation omitted). We will not

consider an issue raised for the first time on appeal. Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).


      The FTCA grants exclusive jurisdiction to district courts over claims

brought against the Government where “the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the

act or omission occurred.” 28 U.S.C. § 1346. Here, the “act or omission occurred”

in Alabama, so Alabama law applies. Under Alabama law, there can be no action

based on trespass absent a right of possession. Avery v. Geneva Cnty., 567 So. 2d
282, 289 (Ala. 1990). The same holds true for other property-related claims such

as those based on nuisance . See Blevins v. Hillwood Office Center Owners’ Ass’n,

51 So. 3d 317, 321 (Ala. 2010). The state court rejected Nunnelee’s claims of

ownership, so Nunnelee does not have a legally recognized possessory interest in

the property in question. As a result, the district court correctly determined that he

lacked standing to sue.

                                          3
              Case: 14-10544     Date Filed: 08/07/2014    Page: 4 of 4


      Additionally, the district court correctly determined that to the extent

Nunnelee argues he has standing to bring his claims without a legal interest in the

property—specifically for his negligence claim—he has not satisfied his burden of

establishing such standing.     See Elend, 471 F.3d at 1206.        As to his access

agreement argument, he failed to raise that issue in the district court, so we will not

now consider it. See Access Now, Inc., 385 F.3d at 1331.

      Accordingly, we affirm the district court’s grant of the Government’s motion

to dismiss without prejudice for lack of subject matter jurisdiction.

      AFFIRMED.




                                          4